Citation Nr: 0621054	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk







INTRODUCTION

The veteran served in the United States Air Force from 
January 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Asthma was first demonstrated many years after service, 
and no competent evidence has been submitted showing that the 
asthma is related to the veteran's period of service.


CONCLUSION OF LAW

Asthma was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Received in January 2003 was the veteran's application for 
service connection for asthma.  The RO provided the veteran 
letters in March 2003 and June 2006 explaining the 
requirements of VCAA.  The letters informed the veteran why 
the evidence on file was insufficient to grant the claim; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
needed to substantiate his claim.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
these letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nichelson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The RO 
specifically addressed the Dingess requirements in a June 
2006 letter send to the veteran.  Because this claim is being 
denied, there is no further duty to notify the veteran of the 
Dingess requirements.

Factual Background and Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  
Savage, 10 Vet. App. at 495-98.  The Savage Court held that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence showing a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  See Voerth v. West, 13 Vet. App. 117 (1999).  In 
Voerth the Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  Id.

Despite the veteran's contention to the contrary, the 
evidence does not support a finding of asthma in service, nor 
does the evidence show that the veteran's present asthma 
condition is the result of disease or injury incurred in 
service.  The veteran has submitted private medical records 
dated from 1975 to 2002 showing that he was diagnosed with, 
and treated for, asthma.  The veteran claims that he 
developed asthma due to exposure to fumes while in service.  
It also appears that he has been employed by a tire 
manufacturer as a line inspector, possibly exposing himself 
to environmental toxins.  He attempts to establish the onset 
of his asthma condition through a letter written by the widow 
of the doctor who treated his condition.  The letter states 
that the veteran sought treatment beginning in 1975.  This 
would put the onset of asthma approximately four years after 
the veteran's service ended.  The veteran claims that he 
suffered from asthma prior to 1975 but waited to seek formal 
treatment until the symptoms worsened.  The veteran's lay 
opinion to the effect that his currently condition is 
attributable to service is not competent evidence since lay 
persons are not qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The only other statement that may suggest an earlier onset is 
a history and physical report made in December 2001.  In this 
report, Doctor E.V. stated that the veteran had a 30 year 
history of asthma.  This would suggest that the onset of 
asthma occurred in 1971 which is the same year that the 
veteran was discharged from service.  However, the Board 
concludes that this statement is insufficient to establish 
service connection for three reasons.  First, the history and 
physical report is contradicted by a consultation report made 
in November 2002 which states that the veteran suffered from 
asthma for 25 years.  This assessment would put onset of 
asthma in November 1977.  Second, the report does not 
specifically link the veteran's current asthma condition to 
service or any event that occurred in service.  Finally, the 
contention that the patient has suffered from asthma for 30 
years is not supported by any medical reasoning.  Instead, it 
seems to be based on nothing more than the veteran's 
contentions.  In the absence of competent medical evidence 
that the veteran's current asthma condition began during his 
military service or was caused by some event of such service, 
service connection is not warranted for a respiratory 
disorder.

Accordingly, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application in the instant case. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for asthma is denied.



_____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals
	
	


 

